EXHIBIT 3 FIRSTSERVICE CORPORATION Management’s discussion and analysis for the year ended December 31, 2013 (in US dollars) February 24, 2014 The following management’s discussion and analysis (“MD&A”) should be read together with the audited consolidated financial statements and the accompanying notes (the “Consolidated Financial Statements”) of FirstService Corporation (“we,” “us,” “our,” the “Company” or “FirstService”) for the year ended December 31, 2013. The Consolidated Financial Statements have been prepared in accordance with generally accepted accounting principles in the United States (“GAAP”). All financial information herein is presented in United States dollars. The Company has prepared this MD&A with reference to National Instrument 51-102 – Continuous Disclosure Obligations of the Canadian Securities Administrators (the "CSA"). Under the U.S./Canada Multijurisdictional Disclosure System, the Company is permitted to prepare this MD&A in accordance with the disclosure requirements of Canada, which requirements are different from those of the United States. This MD&A provides information for the year ended December 31, 2013 and up to and including February 24, 2014. Additional information about the Company, including the Company’s current Annual Information Form, which is included in FirstService’s Annual Report on Form 40-F, can be found on SEDAR at www.sedar.com and on the U.S. Securities and Exchange Commission website at www.sec.gov. This MD&A includes references to “adjusted EBITDA” and “adjusted EPS”, which are financial measures that are not calculated in accordance with GAAP.For a reconciliation of these non-GAAP measures to the most directly comparable GAAP financial measures, see “Reconciliation of non-GAAP financial measures.” Consolidated review Our consolidated revenues for 2013 were $2.34 billion, an increase of 12% over the prior year measured in local currencies (11% measured in the reporting currency), attributable to a combination of internal growth and recent acquisitions. Each of our three operating segments generated strong internal revenue growth. Our adjusted EPS (see definition and reconciliation below) were $2.15 for the year, up 31% from 2012. The diluted net loss per share from continuing operations calculated in accordance with GAAP was $0.46 versus a loss of $0.08 in the prior year. Our 2013 earnings were negatively affected by the re-branding of our Residential Real Estate Services operations to “FirstService Residential”, which resulted in re-branding and related information technology enhancement costs of $6.0 million as well as accelerated amortization of intangible assets of $11.2 million. We acquired controlling interests in eleven businesses during 2013. The aggregate initial cash purchase price for these acquisitions was $60.7 million ($37.7 million net of cash acquired) and was comprised of Colliers International Germany (four commercial real estate services business operating in Munich, Stuttgart, Frankfurt, Dusseldorf and Berlin), four other commercial real estate entities operating in The Netherlands, Australia, Brazil and Canada, and three residential real estate services companies operating in the U.S. and Canada. We also acquired net non-controlling interests valued at $5.7 million, primarily in the Residential Real Estate Services segment. The purchase prices of these acquisitions were funded with cash on hand and borrowings under our revolving credit facility. In January 2013, we completed a private placement of $150 million of 3.84% Senior Notes with a group of US institutional investors. The proceeds from the issuance of the 3.84% Senior Notes were applied to repay borrowings under our revolving credit facility. The 3.84% Senior Notes are required to be repaid in five equal annual installments beginning in January 2021. In May 2013, all of our outstanding 7%cumulative preference shares, series 1 (the “Preferred Shares”) were eliminated by way of a partial redemption for cash (totalling $39.2 million) immediately followed by a mandatory conversion of all then remaining Preferred Shares into 2.89 million new Subordinate Voting Shares. In June 2013, our Residential Real Estate Services operations, which had operated as 18 separate brands in markets across North America, re-branded under the “FirstService Residential” name. The adoption of common branding was designed to signify our market leadership, our commitment to service excellence and to leverage our industry-leading strengths to the benefit of current and future clients. In September 2013, we completed the early redemption of our 6.5% Convertible Unsecured Subordinated Debentures originally due December 31, 2014 (the “Convertible Debentures”) in accordance with the redemption rights attached to the Convertible Debentures. Leading up to the redemption, we received conversion requests from substantially all holders of Convertible Debentures, which resulted in the issuance of 2.74 million new Subordinate Voting Shares. On September 30, 2013, we completed the sale of Field Asset Services, LLC (“FAS”), a property preservation and distressed asset management services provider within our Property Services segment, for gross cash proceeds of $55.0 million. As of December 31, 2013, our residential rental operation (“Rental”) within our Residential Real Estate Services segment was classified as held for sale. FAS and Rental have been reported as discontinued operations in the statements of (loss) earnings for all periods presented. Results of operations – year ended December 31, 2013 Our revenues were $2.34 billion for the year ended December 31, 2013, up 12% relative to 2012 measured in local currencies. The increase was comprised of internal revenue growth 8% and the positive impact of acquisitions of 4%. Operating earnings increased 12% to $90.2 million in 2013, while adjusted EBITDA rose 22% to $185.5 million.The Commercial Real Estate Services operations generated significant increases in profitability in 2013. Current year consolidated operating earnings were negatively impacted by $11.2 million of accelerated amortization of intangible assets and $6.0 million of re-branding related costs, both related to our adoption of the “FirstService Residential” brand in our Residential Real Estate Services operations. Depreciation expense was $34.8 million relative to $30.7 million in the prior year. The increase was attributable to increased investments in office leaseholds and information technology systems, in our Commercial Real Estate Services and Residential Real Estate Services operations. Amortization expense was $37.2 million in 2013, and included accelerated amortization on (i) $11.2 million of legacy trademarks and trade names in our Residential Real Estate Services operations; (ii) $4.3 million of brokerage backlog primarily related to the newly acquired Colliers Germany operations and (iii) $2.8 million of franchise rights in our Property Services segment. Net interest expense increased to $21.5 million from $19.6 million in the prior year. Our weighted average interest rate decreased to 4.5% from 5.1% in the prior year. The conversion of the Convertible Debentures in September 2013, which had an effective interest rate of 7.4%, had the impact of reducing interest costs in the fourth quarter and going forward. In November 2013, we put an interest rate swap in place to exchange the fixed rate on the 3.84% Senior Notes for variable rates, bringing the total notional amount swapped to $170.0 million.The swaps resulted in a modest reduction in interest expense for 2013 and are expected to result in lower interest expense in 2014. Other income for 2013 was $1.5 million, and was primarily comprised of income from investments accounted for under the equity method in the Commercial Real Estate Services segment, similar to 2012. Our consolidated income tax rate for the year ended December 31, 2013 was 32% versus 33% in 2012. The 2012 tax rate was impacted by additional tax of $1.5 million from realized foreign exchange gains, which had the effect of increasing the 2012 tax rate by 2%. Net earnings from continuing operations were $47.6 million, compared to $42.2 million in the prior year. The increase was primarily attributable to improvements in revenues and earnings at the Commercial Real Estate Services operations, offset by the impact of accelerated intangible asset amortization and Residential Real Estate Services re-branding costs noted above. Page 2 of 15 The net loss from discontinued operations was $6.0 million and was comprised of a $4.1 million loss on the sale of FAS, as well as operating losses at both FAS and Rental. Revenues from discontinued operations, which have been removed from the statements of earnings and segment results for all periods presented, were $82.8 million for 2013. The Commercial Real Estate Services segment reported revenues of $1.32 billion for 2013, up 14% relative to the prior year measured in local currencies. Internal revenue growth measured in local currencies was 8%, and was comprised primarily of increased investment sales, leasing and property management activity, and growth of 6% was attributable to acquisitions. Regionally and on a local currency basis, Americas revenues were up 6% (5% excluding acquisitions), Asia Pacific revenues were up 14% (12% excluding acquisitions), and Europe revenues were up 62% (13% excluding acquisitions). Acquisitions for 2013 were comprised of controlling ownership stakes in the four businesses comprising Colliers Germany, as well as four other operations in Australia, the Netherlands, Brazil and Canada. Adjusted EBITDA in this segment was $116.0 million, at a margin of 8.8%, versus $78.9 million at a margin of 6.7% in the prior year. The margin increase was attributable to operating leverage, improvements in broker productivity in the Americas region, and the favorable impact of recent acquisitions. In Residential Real Estate Services, revenues were $884.3 million, an increase of 9% compared to the prior year. Internal growth was 8% and was attributable to property management contract wins, while recent acquisitions contributed 1%. During the year, we acquired three property management businesses operating in Missouri, Florida and Alberta. In mid-2013, the residential property management businesses within this segment re-branded as “FirstService Residential”. This segment reported adjusted EBITDA of $57.9 million or 6.5% of revenues, relative to $60.8 million or 7.5% of revenues in the prior year. The decline in margin was largely attributable to investments in re-branding and related information technology enhancements totalling $6.0 million, as well as a $2.0 million charge taken in the third quarter to down-size our homeowner fee collection operations in line with current reduced volumes of delinquencies and changes in the regulatory environment in several states. Our Property Services operations reported revenues of $140.3 million, an increase of 12% versus the prior year, comprised entirely of internal growth, which was attributable to royalties from increased system-wide sales at our franchise brands. Adjusted EBITDA was $28.9 million, up 20% relative to the prior year, with the margin increasing to 20.6% from 19.3% on account of operating leverage. Corporate costs were $17.3 million relative to $11.6 million in the prior year. The 2013 cost increase was attributable to performance-based incentive compensation accruals which are based on increased adjusted EPS including both continuing and discontinued operations, relative to the prior year. Results of operations – year ended December 31, 2012 Revenues were $2.11 billion for the year ended December 31, 2012, up 15% from 2011 measured in local currencies. The increase was due to internal growth of 8% and the positive impact of acquisitions of 7%. 2012 operating earnings increased 43% from the prior year to $80.3 million, while adjusted EBITDA increased 32% to $152.3 million. Operating earnings for 2012 were impacted by $16.3 million in acquisition-related items, primarily in our Commercial Real Estate Services segment. These acquisition-related items largely consisted of transaction costs related to the Colliers International UK acquisition, as well as fair value adjustments on contingent acquisition consideration related to acquisitions completed in the previous two years. Depreciation expense was $30.7 million in 2012, up 10% versus the prior year. The increase was attributable to investments in information technology systems and leasehold improvements. Amortization expense was $17.5 million in 2012, down 5% versus the prior year as a result of a reduction in additions due to a slower pace of acquisitions during the period. Net interest expense in 2012 increased 17% from the prior year, to $19.6 million, primarily attributable to higher average borrowings. Our weighted average interest rate increased to 5.1% from 4.8% in the prior year, as a result of the renewal of our revolving credit facility, which resulted in higher floating interest rates compared to our previous credit facility in place during the prior year, partially offset by repayments of fixed interest rate senior notes. We also had an interest rate swap in place to exchange the fixed rate on $30 million of notional value on our Senior Notes for variable rates. The swap resulted in a modest reduction in interest expense. Page 3 of 15 Other income for 2012 was $2.4 million, comprised primarily of income from non-consolidated investments in the Commercial Real Estate Services segment. Other expense for 2011 included a net loss of $3.5 million from investments accounted for under the equity method, including our 29.5% stake in Colliers International UK plc (the publicly-traded predecessor to the business we acquired in March 2012), as well as an other-than-temporary impairment loss of $3.1 million recorded as of December 31, 2011 on the same investment. Our consolidated income tax rate for the year ended December 31, 2012 was 33% versus a recovery of 132% in 2011. The most significant item impacting the tax rate for 2012 was additional tax of $1.5 million from realized foreign exchange losses, which had the effect of increasing the tax rate by 2%. The 2011 rate was impacted by the reversal of deferred income tax valuation allowances (see discussion below), which reduced income tax expense by $49.7 million. After considering the impact of the valuation allowances, the tax rate for 2011 was approximately 20%. Net earnings from continuing operations for 2012 were $42.2 million, compared to $76.9 million in the prior year. The variance was primarily attributable to the reversal of the deferred income tax valuation allowance in 2011, partially offset by stronger operating results in 2012. The net loss from discontinued operations was $1.3 million, which included the results of FAS and Rental. The revenues of these businesses for 2012, which have been removed from the statements of earnings and segment results for all periods presented, were $195.1 million. The Commercial Real Estate Services segment reported revenues of $1.17 billion for 2012, up 19% relative to the prior year measured in local currencies. Internal revenue growth was 9%, and was comprised primarily of increased investment sale and lease brokerage, property management and project management activity. Growth of 10% was attributable to acquisitions. Regionally and in local currencies, Americas revenues were up 14%, Asia Pacific revenues were up 7%, and Europe revenues were up 112% (down 3% excluding acquisitions). Adjusted EBITDA in this segment for 2012 was $78.9 million, at a margin of 6.7%, versus $51.9 million at a margin of 5.2% in the prior year. The margin increase was attributable to operating leverage and greater back office efficiency. In the Residential Real Estate Services segment, revenues were $814.6 million for 2012, an increase of 11% compared to the prior year. Internal growth was 8% and was driven primarily by new property management contracts, while 3% growth was attributable to acquisitions. This segment reported adjusted EBITDA of $60.8 million at a margin of 7.5% for 2012, compared to $57.8 million at a margin of 7.9% in the prior year. The decline in margin was attributable to pricing pressure on contract renewals in our core property management operations and changes in service mix, with a reduction in higher-margin ancillary service fees. Our Property Services segment reported revenues of $125.2 million for 2012, an increase of 3% versus the prior year. Adjusted EBITDA in this segment for 2012 was $24.1 million, up 21% from the prior year, and the margin was 19.3% in 2012 relative to 16.5% in the prior year. The margin increase was primarily attributable to operating leverage in the franchised services operations. Corporate costs for 2012 were $11.6 million relative to $14.4 million in the prior year. The 2012 results were impacted by the elimination of performance-based executive compensation relative to the prior year. Performance-based compensation is based on year over year growth in adjusted EPS, including both continuing and discontinued operations. Results of operations – year ended December 31, 2011 Revenues were $1.85 billion for the year ended December 31, 2011, up 12% from 2010 measured in local currenciesas the US dollar depreciated in value relative to local currencies at many of our operations around the world. The increase was comprised of internal revenue growth of 7% and the positive impact of acquisitions of 5%, 2011 operating earnings increased 20% to $56.2 million from $46.7 million, while adjusted EBITDA rose 24% to $115.3 million. Operating earnings were impacted by $5.6 million of reorganization costs related to the Property Services segment, including severance costs and professional fees, as well as $4.6 million in acquisition-related items, primarily fair value adjustments on contingent acquisition consideration. Page 4 of 15 Depreciation expense was $28.0 million in 2011 relative to $26.0 million in the prior year. The increase was attributable to investments in information technology systems during 2011. Amortization expense was $18.5 million in 2011, up slightly versus the prior year as a result of acquisitions during the period. Interest expense in 2011 decreased to $16.8 million from $17.4 million in the prior year. Our weighted average interest rate decreased to 4.8% from 5.8% in the prior year, as a result of increased borrowings on our revolving credit facility, which had lower floating interest rates compared to the prior year, combined with repayments of fixed interest rate senior notes. We also had an interest rate swap in place during the year to exchange the fixed rate on $40 million of notional value on our Senior Notes for variable rates. The swap resulted in a modest reduction in interest expense. Other expense for 2011 included a net loss of $3.5 million from investments accounted for under the equity method in the Commercial Real Estate Services segment, including our then 29.5% stake in Colliers International UK plc. In addition, as of December 31, 2011, we determined that the carrying value of this investment was other-than-temporarily impaired and recorded an impairment loss of $3.1 million. Our consolidated income tax rate for the year ended December 31, 2011 was a recovery of 132% versus 34% in 2010. The 2011 rate was impacted by the reversal of deferred income tax valuation allowances (see discussion below), which reduced income tax expense by $49.7 million. The 2010 tax rate was affected by the recognition of an $11.8 million valuation allowance on deferred tax assets. After considering the impact of the valuation allowances, the tax rate for 2011 was approximately 20%, compared to 28% for 2010. Net earnings from continuing operations for 2011 were $76.9 million, compared to $17.5 million in the prior year. The increase was attributable to the reversal of the deferred income tax valuation allowance, as well as improved operating performance. The net earnings from discontinued operations were $24.8 million, which included the results of FAS and Rental. The revenues of these two businesses, which have been removed from the statement of operations and segment results for all periods presented, were $372.2 million for 2011. The Commercial Real Estate Services segment reported revenues of $994.6 million for 2011, up 11% measured in local currencies relative to the prior year. Internal revenue growth was 8%, and was comprised primarily of increased investment sales and lease brokerage, property management and project management activity. Growth of 3% was attributable to acquisitions. Regionally and on a local currency basis, North America revenues were up 9% excluding acquisitions, Asia Pacific revenues were up 3%, and Europe & Latin America revenues were up 17% excluding acquisitions. Adjusted EBITDA in this segment for 2011 was $51.9 million, at a margin of 5.2%, versus $39.5 million at a margin of 4.6% in the prior year. The margin increase was attributable to operating leverage and greater administrative efficiency, as well as $2.7 million of Colliers International branding costs incurred in 2010 that did not recur in 2011. In the Residential Real Estate Services segment, revenues were $736.0 million for 2011, an increase of 15% compared to the prior year. Acquisitions during the period accounted for the majority of the increase, while internal growth was 6% and was attributable to net new property management client wins. This segment reported adjusted EBITDA of $57.8 million or 7.9% of revenues for 2011, relative to $56.6 million or 8.8% of revenues in the prior year. The decline in margin was attributable to increases in operating costs outpacing the ability to pass price increases through to clients. Our Property Services segment reported revenues of $121.2 million for 2011, an increase of 8% versus the prior year, comprised of internal growth. Adjusted EBITDA in this segment for 2011 was $20.0 million, up 22% relative to the prior year, and the margin was 16.5% relative to 14.6%, with the increase attributable to operating leverage in our franchised operations. Corporate costs for 2011 were $14.4 million relative to $19.5 million in the prior year. The 2011 results were impacted by a reduction in performance-based executive compensation relative to the prior year. Performance-based compensation is based on year over year growth in adjusted EPS from both continuing and discontinued operations. Page 5 of 15 Selected annual information - last five fiscal periods (in thousands of US$, except share and per share amounts) Year ended December 31 Operations Revenues $ Operating earnings ) Net earnings (loss) from continuing operations ) Net earnings (loss) from discontinued operations ) ) Net earnings (loss) ) Financial position Total assets $ Long-term debt Convertible debentures - Redeemable non-controlling interests Shareholders' equity Common share data Net earnings (loss) per common share: Basic Continuing operations $ ) $ ) $ $ ) $ ) Discontinued operations ) Diluted Continuing operations ) Discontinued operations ) Weighted average common shares outstanding (thousands) Basic Diluted Cash dividends per common share $ $
